Matter of Lorie Dehimer Irrevocable Trust (2018 NY Slip Op 00792)





Matter of Lorie Dehimer Irrevocable Trust


2018 NY Slip Op 00792


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Feb. 2, 2018.) 


MOTION NO. (1262/17) CA 16-01971.

[*1]IN THE MATTER OF THE APPLICATION FOR THE RESCISSION OF THE LORIE DEHIMER IRREVOCABLE TRUST, SUCCESSOR TO THE MARION A. SEARS TRUSTS. LORIE M. DEHIMER, PETITIONER-APPELLANT; HOWARD P. SEARS, JR., THOMAS A. SEARS AND DAVID H. WOOD, TRUSTEES, RESPONDENTS-RESPONDENTS.
IN THE MATTER OF THE APPLICATION FOR THE RESCISSION OF THE J. STEVEN DEHIMER IRREVOCABLE TRUST, SUCCESSOR TO THE MARION A. SEARS TRUSTS. J. STEVEN DEHIMER, PETITIONER-APPELLANT; HOWARD P. SEARS, JR., THOMAS A. SEARS AND DAVID H. WOOD, TRUSTEES, RESPONDENTS-RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.